Mr. Justice Thomson specially concurring: I concur in the decision of this case hut I do not agree with all that is said in the foregoing opinion. The note in question constituted a contract between the defendant and the Tower Motor Truck Company, the payee. Although the note.was on a form of the Republic Mortgage Company and was made payable at its office, the note did not constitute a contract with that company. It may not therefore be said, as the defendant contends, that the contract represented by the note was with a foreign corporation doing business in this State, without having complied with our statutory requirements, affecting foreign corporations. The plaintiff took the note in question after maturity and he, therefore, took it as a dishonored note, and it is true, as the defendant contends, that in the plaintiff’s hands the note is affected by all the equities existing- between the defendant and the payee, or any intermediate holder, as provided in our statutes, chapter 98, see. 12 [Cahill’s Ill. St. ch. 98, ¶ 12]. But under the decisions of the Supreme Court in Young Men’s Christian Ass’n Gymnasium Co. v. Rockford Nat. Bank, 179 Ill. 599, and Justice v. Stonecipher, 267 Ill. 448, this does not mean that all sorts of equities between the parties arising from other independent transactions between them, or all sorts of defenses that the maker might be able to interpose as against the payee or any intermediate holder, may be set up by the maker in an action brought on the note by the one who has taken it after maturity. But it means that only such equities and defenses may be set up by the maker, in such an action, “as attach to the particular note.” In the cases cited, the notes involved had been deposited by the maker as collateral (in one case) and for safe-keeping (in the other case), and it was held that one who took such paper after maturity did not take it subject to the defenses that the one with whom the maker had deposited it had misused it. Ill the case at bar, the defense that the intermediate holder, the Republic Mortgage Company, could not itself have recovered on the note, it being a foreign corporation, doing business in Illinois without having complied with the terms of our statutes, is a defense which does not “attach to the particular note.” It is a defense which is entirely apart from the note and from the transaction involved in it. It is a defense based on a statutory disability of the Republic Mortgage Company to sue in the courts of this State, “upon any demand, whether arising out of contract or tort,” as the statute puts it. That is a general disability which is in no way attached to the note. It therefore seems to me that it is not such a defense or equity as the defendant, maker of the note, may set up against the plaintiff, although the latter became the holder of the note after maturity.